In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo
                               ________________________

                                    No. 07-19-00145-CV
                                ________________________

                           VICKER SICHANTHAVONG, APPELLANT

                                            V.

                              TINA HERNANDEZ, APPELLEE



                      On Appeal from County Court at Law Number One
                                    Potter County, Texas
              Trial Court No. 103,599-1; Honorable R. Walton Weaver, Presiding


                                    November 18, 2019

                              MEMORANDUM OPINION
                      Before QUINN, C.J., and PIRTLE and PARKER, JJ.


       Appellant, Vicker Sichanthavong, proceeding pro se, appeals the trial court’s

dismissal of his suit against Appellee, Tina Hernandez, in a landlord/tenant dispute. By

two issues, Sichanthavong maintains the trial court’s dismissal order is void. We affirm

the trial court’s order.
         BACKGROUND

         According to the record, Sichanthavong and Hernandez entered into a contract for

rental property. When Hernandez became delinquent in her rent, in 2010, and again in

2012, he obtained judgments against her in justice court.


         In 2015, Sichanthavong again filed suit, this time in county court, under the Texas

Theft Liability Act; TEX. CIV. PRAC.           AND   REM. CODE ANN. §§ 134.001-.005 (West 2019),

and under section 31.04(a)(4) of the Texas Penal Code for theft of service.1 TEX. PENAL

CODE ANN. § 31.04(a)(4) (West 2010). He filed a motion seeking to have his grievances

prosecuted as a criminal matter.


         In April 2019, the case was called as part of the trial court’s dismissal docket.

During an exchange with the trial court, it became apparent that Hernandez had never

been served to answer the most recent suit. Noting due process concerns, the trial court

dismissed the suit for want of prosecution. Appellant challenges that dismissal.


         APPLICABLE LAW

         An appellate court reviews a trial court’s decision to dismiss a case for want of

prosecution under an abuse of discretion standard. In re M.N.H., No. 07-18-00343-CV,

2019 Tex. App. LEXIS 4958, at *6 (Tex. App.—Amarillo, June 14, 2019, no pet. h.) (mem.

op.). A trial court abuses its discretion when it acts without reference to any guiding rules

and principles. Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241-42 (Tex.

1985).


         1   In the issuance of this opinion, we express no opinion on the viability of Sichanthavong’s suit.



                                                         2
       When a defendant does not answer a suit, a trial court acquires jurisdiction over

that defendant solely on proof of proper service. See TEX. R. CIV. P. 107. “An elementary

and fundamental requirement of due process in any proceeding which is to be accorded

finality is notice reasonably calculated, under certain circumstances, to apprise interested

parties of the pendency of the action and afford them the opportunity to present their

objections.” Peralta v. Heights Medical Center, Inc., 485 U.S. 80, 84, 108 S. Ct. 896, 99
L. Ed. 2d 75 (1988).


       Furthermore, a trial court has considerable discretion in managing its docket. In

re Conner, 458 S.W.3d 532, 534 (Tex. 2015). Rule 165a of the Texas Rules of Civil

Procedure authorizes the trial court to dismiss a suit that has not been disposed of within

the time standards promulgated by the Texas Supreme Court. See Pantex Sales, Inc. v.

Dale Roush Farms of Tex., No. 07-17-00401-CV, 2019 Tex. App. LEXIS 1144, at *7 (Tex.

App.—Amarillo Feb. 14, 2019, no pet.) (mem. op.).


       ANALYSIS

       At the dismissal docket hearing, Sichanthavong admitted to the trial court that he

did not understand about filing a citation with the trial court clerk and that he had made

no attempt at alternative service on Hernandez. Finding that a sufficient time had passed

in which to properly serve Hernandez (four years), the trial court dismissed the suit. We

find the trial court did not abuse its discretion in so doing. Issues one and two are

overruled.




                                             3
CONCLUSION

The trial court’s Order of Dismissal is affirmed.




                                           Patrick A. Pirtle
                                               Justice




                                      4